Case 2:20-cv-08558-DMG-PD Document 18 Filed 04/16/21 Page 1 of 1 Page ID #:130




 1                                                                         JS-6
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9
                               CENTRAL DISTRICT OF CALIFORNIA
10
     TERESA FOOTE, an individual,                   Case No.: CV 20-8558-DMG (PDx)
11
                                                    ORDER OF DISMISSAL [17]
12                Plaintiff,
13
                  vs.
14
15   SUBARU OF AMERICA, INC., a New
     Jersey Corporation; and DOES 1 through
16
     10, inclusive,
17
18                Defendants.

19
20         Based on the parties’ stipulation, and good cause appearing therefor, the above-
21   captioned action, including all claims and counterclaims stated herein against all parties,
22   is hereby ORDERED dismissed with prejudice, with each side to bear its own costs and
23   attorney’s fees. All scheduled dates and deadlines are VACATED.
24         IT IS SO ORDERED.
25
26   DATED: April 16, 2021                         ________________________________
27                                                 DOLLY M. GEE
                                                   UNITED STATES DISTRICT JUDGE
28


                                                  -1-
